DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Regarding claims 10 and 21, the 112(b) rejection is maintained, as the addition of “metrology” does not sufficiently define the characteristics of the scanner. Metrology is the science of measurement and its application, so the broadest reasonable interpretation of the limitation is ‘the characteristics of a scanner that measures something’. This still does not allow one of ordinary skill in the art to know precisely the characteristics that are being used.
Response to Arguments
Applicant’s arguments, see page 7, filed 11/1/2021, with respect to the 103 rejection of claim 1 have been fully considered and are persuasive, as Morgan does not explicitly teach a mounting structure that terminates at the mounting surface. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Knobel (US20090068620) Figure 6, elements 241-243.
Applicant's arguments, see pages 8-9 have been fully considered but they are not persuasive.
Applicant argues on pages 8-9 that Morgan does not teach a scanning aid as defined in the amended claim.
Examiner’s position is that Morgan Figures 5A-C have a ball (part of the scanning aid) on a rod (part of the scanning aid with a distal end protruding from the measuring surface), and paragraph 0076 teaches the rod is fixed to the plate (distal end attached to the measuring surface). It must be noted that Morgan discloses the invention as claimed, and the fact that it discloses additional structure not claimed (i.e. the rod continues through the rigid bulk structure and attached to the another surface) is irrelevant.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 10 & 21, the phrase "based on characteristics of a 3D optical metrology scanner" renders the claim indefinite because it is unclear what such characteristics are.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 6-7, 9-11, 13, 15, 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Morgan et al (United States Patent Application Publication 20190357986) in view of Knobel et al (United States Patent Application Publication 20090068620).
As to claim 1, Morgan teaches a device for providing a targeting platform for a 3D scanning system, the device comprising:
 	a rigid bulk structure (Figure 4B, element 110);
 	a measuring surface arranged on a first side of the rigid bulk structure (Figure 4B, the top of element 110, elements 114, 116, 118); 
 	a mounting surface arranged on a second side opposite the first side (Figure 4B, the bottom of element 110);
 	one or more mounting structures (Figure 4B, elements 106) arranged on the mounting surface and comprising a mounting structure proximal end and a mounting structure distal end (element 106 has two ends), wherein the one or more mounting structures provides for removable mounting of the device from another surface (Figure 4B, element 120 is screwed into bone 101, and while the specification does not explicitly teach removing it, it would be obvious to remove the tracking plate after surgery);
 	a plurality of repositionable targeting members on the measuring surface (Figure 4B, marker elements 118 can be adhesive stickers (paragraphs 0078, 0083, also 0119)); and
 	one or more depth-defining scanning aids comprising a scanning aid proximal end that attaches to the measuring surface and a scanning aid distal end that protrudes from the measuring surface (Morgan Figures 5A-C have a ball (part of the scanning aid) on a rod (part of the scanning aid with a distal end protruding from the measuring surface), and paragraph 0076 teaches the rod is fixed to the plate (distal end attached to the measuring surface, see also paragraph 0103 that teaches adding a reflective ball to the bone pin element 102, in Figure 4B), 
 	wherein the measuring surface is arranged to provide supplemental metrology scans for the another surface (paragraphs 0010-0012).
 	Morgan does not teach comprising a mounting structure proximal end that terminates at the mounting surface. However, it is known in the art as taught by Knobel. Knobel teaches a mounting structure proximal end that terminates at the mounting surface (Figure 6, elements 241-243, mounting rods that terminate at the plate). It would have been obvious to one of ordinary skill in the art at the time of filing to have a mounting structure proximal end that terminates at the mounting surface, in order to reduce interference with the targeting members.
As to claim 6, Morgan in view of Knobel teaches everything claimed, as applied above in claim 1, in addition the plurality of repositionable targeting members comprise a material that is contrast-based or retro-reflector based (paragraph 0078 teaches a “color pattern” among other things). 
As to claim 7, Morgan in view of Knobel teaches everything claimed, as applied above in claim 1, in addition the rigid bulk structure, the measuring surface, the mounting surface, or combinations of the rigid bulk structure, the measuring surface, and the mounting surface, is composed of a similar material to the another surface (Figure 4B, plate element 110 is similar to bone element 101 in that they are both sturdy objects intended to support other elements).
As to claim 9, Morgan in view of Knobel teaches everything claimed, as applied above in claim 1, in addition the plurality of repositionable targeting members are arranged in an asymmetric pattern (Figure 4B, elements 118 are asymmetrical). In addition, the targets are defined as repositionable and it has been held that the provision of adjustability, where needed, involves only routine skill in the art and is not a patentable advance. See MPEP 2144.04(V)D.
As to claim 10, Morgan in view of Knobel teaches everything claimed, as applied above in claim 1, in addition the plurality of repositionable targeting members are arranged having a predetermined density based on characteristics of a 3D optical metrology scanner, wherein the characteristics comprise a scanning technology of the 3D optical metrology scanner (paragraph 0099 teaches known marker arrangements, which indicates the number of markers has been calculated based on at least the desired action to be performed and the capabilities of the scanning system). While Morgan does not explicitly teach the number of targets depends upon the scanner, it would have been obvious to one having ordinary skill in the art at the time of filing to take the needs of the scanner into account when putting down targets, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. MPEP 2144.05(II) “Routine Optimization”.
As to claim 11, Morgan in view of Knobel teaches everything claimed, as applied above in claim 1, in addition the measuring surface, the mounting surface, or both comprises one or more mounting members for attaching the one or more depth-defining scanning aids to provide additional depth to the targeting platform (Figure 4B, elements 106, with ends 102 being mounting points, see paragraph 0103).
As to claim 13, Morgan in view of Knobel teaches everything claimed, as applied above in claim 11, in addition the one or more mounting members comprise one or more holes (Figure 4B, elements 121).
As to claim 15, Morgan teaches a 3D scanning system comprising:
 	a 3D optical scanner (Figure 1, element 34);
 	a device for providing a targeting platform (Figure 4B), the device comprising: 
 	a rigid bulk structure (Figure 4B, element 110);
 	a measuring surface arranged on a first side of the rigid bulk structure (Figure 4B, the top of element 110, elements 114, 116, 118);
 	a mounting surface arranged on a second side opposite the first side (Figure 4B, the bottom of element 110);
 	one or more mounting structures (Figure 4B, elements 106) arranged on the mounting surface and comprising a mounting structure proximal end and a mounting structure distal end (element 106 has two ends), wherein the one or more mounting structures provides for removable mounting of the device from another surface (Figure 4B, element 120 is screwed into bone 101, and while the specification does not explicitly teach removing it, it would be obvious to remove the tracking plate after surgery);
 	a plurality of repositionable targeting members on the measuring surface (Figure 4B, marker elements 118 can be adhesive stickers (paragraphs 0078, 0083, also 0119)); and
 	one or more depth-defining scanning aids comprising a scanning aid proximal end that attaches to the measuring surface and a scanning aid distal end that protrudes from the measuring surface (Morgan Figures 5A-C have a ball (part of the scanning aid) on a rod (part of the scanning aid with a distal end protruding from the measuring surface), and paragraph 0076 teaches the rod is fixed to the plate (distal end attached to the measuring surface, see also paragraph 0103 that teaches adding a reflective ball to the bone pin element 102, in Figure 4B), 
 	wherein the measuring surface is arranged to provide supplemental metrology scans for the another surface (paragraphs 0010-0012),
 	a computer comprising at least one hardware processor configured to analyze data received from the 3D optical scanner (Figure 1, element 26, paragraphs 0028-0030).
 	Morgan does not teach comprising a mounting structure proximal end that terminates at the mounting surface. However, it is known in the art as taught by Knobel. Knobel teaches a mounting structure proximal end that terminates at the mounting surface (Figure 6, elements 241-243, mounting rods that terminate at the plate). It would have been obvious to one of ordinary skill in the art at the time of filing to have a mounting structure proximal end that terminates at the mounting surface, in order to reduce interference with the targeting members.
As to claim 19, the method would flow from the apparatus of claim 15.
As to claim 20, Morgan in view of Knobel teaches everything claimed, as applied above in claim 15, in addition the plurality of repositionable targeting members are arranged in an asymmetric pattern (Figure 4B, elements 118 are asymmetrical). In addition, the targets are defined as repositionable and it has been held that the provision of adjustability, where needed, involves only routine skill in the art and is not a patentable advance. See MPEP 2144.04(V)D.
As to claim 21, Morgan in view of Knobel teaches everything claimed, as applied above in claim 15, in addition the plurality of repositionable targeting members are arranged having a predetermined density based on characteristics of a 3D optical scanner, wherein the characteristics comprise a scanning technology of the 3D optical scanner (paragraph 0099 teaches known marker arrangements, which indicates the number of markers has been calculated based on at least the desired action to be performed and the capabilities of the scanning system). While Morgan does not explicitly teach the number of targets depends upon the scanner, it would have been obvious to one having ordinary skill in the art at the time of filing to take the needs of the scanner into account when putting down targets, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. MPEP 2144.05(II) “Routine Optimization”.
Claims 4, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Morgan in view of Knobel, and in further view of Roger et al (United States Patent Application Publication 20170231715).
As to claim 4, Morgan in view of Knobel teaches everything claimed, as applied above in claim 1, in addition the one or more mounting structures comprise a suction-based mechanism, an adhesive-based mechanism, a magnetic-based mechanism, or combinations thereof. However, it is known in the art as taught by Roger. Roger teaches the one or more mounting structures comprise a suction-based mechanism, an adhesive-based mechanism, a magnetic-based mechanism, or combinations thereof (paragraph 0057). It would have been obvious to one of ordinary skill in the art at the time of filing to have one or more mounting structures comprise a suction-based mechanism, an adhesive-based mechanism, a magnetic-based mechanism, or combinations thereof, in order to securely fasten the structure while not damaging the bone.
As to claim 18, Morgan in view of Knobel teaches everything claimed, as applied above in claim 15, in addition the one or more mounting structures comprise a suction-based mechanism, an adhesive-based mechanism, a magnetic-based mechanism, or combinations thereof. However, it is known in the art as taught by Roger. Roger teaches the one or more mounting structures comprise a suction-based mechanism, an adhesive-based mechanism, a magnetic-based mechanism, or combinations thereof (paragraph 0057). It would have been obvious to one of ordinary skill in the art at the time of filing to have one or more mounting structures comprise a suction-based mechanism, an adhesive-based mechanism, a magnetic-based mechanism, or combinations thereof, in order to securely fasten the structure while not damaging the bone.
Claims 2-3, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Morgan in view of Knobel, and further in view of Zweigle et al (United States Patent Application Publication 20160291160).
As to claim 2, Morgan in view of Knobel teaches everything claimed, as applied above in claim 1, with the exception of one or more of the rigid bulk structure, the measuring surface, and the mounting surface comprises a material with a low coefficient of thermal expansion. However, it is known in the art as taught by Zweigle. Zweigle teaches one or more of the rigid bulk structure, the measuring surface, and the mounting surface comprises a material with a low coefficient of thermal expansion (paragraph 0131). It would have been obvious to one of ordinary skill in the art at the time of filing to have one or more of the rigid bulk structure, the measuring surface, and the mounting surface comprises a material with a low coefficient of thermal expansion, in order to maintain a constant distance between references as temperature varies.
As to claim 3, Morgan in view of Knobel in view of Zweigle teaches everything claimed, as applied above in claim 2, in addition Zweigle teaches the material comprises carbon fiber, titanium, aluminum, or glass (paragraph 0131 “carbon-fiber composite”). It would have been obvious to one of ordinary skill in the art at the time of filing to have the material comprises carbon fiber, titanium, aluminum, or glass, in order to take advantage of its low CTE.
As to claim 16, Morgan in view of Knobel teaches everything claimed, as applied above in claim 15, with the exception of one or more of the rigid bulk structure, the measuring surface, and the mounting surface comprises a material with a low coefficient of thermal expansion. However, it is known in the art as taught by Zweigle. Zweigle teaches one or more of the rigid bulk structure, the measuring surface, and the mounting surface comprises a material with a low coefficient of thermal expansion (paragraph 0131). It would have been obvious to one of ordinary skill in the art at the time of filing to have one or more of the rigid bulk structure, the measuring surface, and the mounting surface comprises a material with a low coefficient of thermal expansion, in order to maintain a constant distance between references as temperature varies.
As to claim 17, Morgan in view of Knobel in view of Zweigle teaches everything claimed, as applied above in claim 16, in addition Zweigle teaches the material comprises carbon fiber, titanium, aluminum, or glass (paragraph 0131 “carbon-fiber composite”). It would have been obvious to one of ordinary skill in the art at the time of filing to have the material comprises carbon fiber, titanium, aluminum, or glass, in order to take advantage of its low CTE.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Morgan in view of Knobel, and further in view of Wakashiro et al (United States Patent Application Publication 20040150816).
As to claim 8, Morgan in view of Knobel teaches everything claimed, as applied above in claim 1, with the exception of the device further comprises a hinge to permit another device to be flexibly attached. However, it is known in the art as taught by Wakashiro. Wakashiro teaches the device further comprises a hinge to permit another device to be flexibly attached (Figures 14-13, element 15 allows two sets of targets to be attached). It would have been obvious to one of ordinary skill in the art at the time of filing to have the device further comprises a hinge to permit another device to be flexibly attached, in order to allow for more compact storage.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Morgan in view of Knobel, and further in view of Raab et al (United States Patent Application Publication 20060227210).
As to claim 12, Morgan in view of Knobel teaches everything claimed, as applied above in claim 11, with the exception of the one or more scanning aids comprise a prism or a tooling ball. However, it is known in the art as taught by Raab. Raab teaches the one or more scanning aids comprise a prism or a tooling ball (Figure 1, element 160). It would have been obvious to one of ordinary skill in the art at the time of filing to have the one or more scanning aids comprise a prism or a tooling ball, in order to take advantage of being able to scan it from almost any direction.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Morgan in view of Knobel in view of Raab, and further in view of Mitchell (United States Patent 3730470).
As to claim 14, Morgan in view of Knobel in view of Raab teaches everything claimed, as applied above in claim 12, with the exception of the tooling ball comprises a scale bar to provide for validation of a scale of at least a portion of the measuring surface. However, it is known in the art as taught by Mitchell. Mitchell teaches the tooling ball comprises a scale bar to provide for validation of a scale of at least a portion of the measuring surface (Figures 1 & 2, tooling ball 18 mounts a scale 23). It would have been obvious to one of ordinary skill in the art at the time of filing to have the tooling ball comprises a scale bar to provide for validation of a scale of at least a portion of the measuring surface, in order to provide an additional reference for better measurements.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARREAS C UNDERWOOD whose telephone number is (571)272-1536. The examiner can normally be reached M-F 0530-1400 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.U/Examiner, Art Unit 2877                                                                                                                                                                                                        
/Shawn Decenzo/Primary Examiner, Art Unit 2877